Name: Commission Regulation (EEC) No 2673/80 of 17 October 1980 amending Regulation (EEC) No 1727/70 on intervention procedure for raw tobacco
 Type: Regulation
 Subject Matter: prices;  trade policy;  plant product;  consumption
 Date Published: nan

 Avis juridique important|31980R2673Commission Regulation (EEC) No 2673/80 of 17 October 1980 amending Regulation (EEC) No 1727/70 on intervention procedure for raw tobacco Official Journal L 274 , 18/10/1980 P. 0005 - 0010 Finnish special edition: Chapter 3 Volume 12 P. 0134 Spanish special edition: Chapter 03 Volume 19 P. 0083 Swedish special edition: Chapter 3 Volume 12 P. 0134 Portuguese special edition Chapter 03 Volume 19 P. 0083 COMMISSION REGULATION (EEC) No 2673/80 of 17 October 1980 amending Regulation (EEC) No 1727/70 on intervention procedure for raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco (1), as last amended by Regulation (EEC) No 1778/80 (2), and in particular Articles 5 (6) and 6 (10) thereof, Whereas Council Regulation (EEC) No 1779/80 of 30 June 1980 fixing, for the 1980 harvest, the norm and intervention prices, the premiums granted to purchasers of leaf tobacco, the derived intervention prices for baled tobacco and the reference qualities (3), amended the definition of the reference qualities of certain varieties of tobacco used hitherto in order to define more precisely their botanical and commercial characteristics; Whereas therefore the definition of other categories of these tobacco varieties, both leaf and baled, given in Annexes I and II to Commission Regulation (EEC) No 1727/70 (4), as last amended by Regulation (EEC) No 1979/79 (5), should be adapted in time to permit the smooth running of the intervention operations; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1727/70 is hereby amended as follows: 1. Annex I is amended in accordance with Annex I to this Regulation; 2. Annex II is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 1980. For the Commission Finn GUNDELACH Vice-President (1) OJ No L 94, 28.4.1970, p. 1. (2) OJ No L 174, 9.7.1980, p. 1. (3) OJ No L 174, 9.7.1980, p. 3. (4) OJ No L 191, 27.8.1970, p. 5. (5) OJ No L 228, 8.9.1979, p. 23. ANNEX I Annex I to Regulation (EEC) No 1727/70 is amended as follows: >PIC FILE= "T9001256"> >PIC FILE= "T9001257"> ANNEX II Annex II to Regulation (EEC) No 1727/70 is amended as follows: >PIC FILE= "T9001258"> >PIC FILE= "T9001259"> >PIC FILE= "T9001260">